DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both a housing and a top plat.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the elevated dome" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “tiny” in claim 4 is a relative term which renders the claim indefinite. The term “tiny” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 2-3 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guest (CA 2654213 A1).
	Regarding independent claim 1, Figures 1-14 in Guest reference discloses applicant’s claimed bandage comprising a center (1) that elevates above the surface (see Figure 4).
	Regarding claim 2, Guest reference, presented above, discloses applicant’s claimed bandage comprising all features as recited in these claims, wherein the elevated center (1) has four connected sides (2, see Figure 6) and a connected roof leaving a hollow inside (see Figure 4).
	Regarding claim 4, Guest reference, presented above, discloses applicant’s claimed bandage comprising all features as recited in these claims, wherein the center (1) that elevates above the surface has tiny vent holes (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guest (CA 2654213 A1) and further in view of Bland (U.S. Patent Application Publication 2012/0283614).
Regarding claim 3, Guest reference, presented above, discloses applicant’s claimed bandage comprising all features as recited in these claims, wherein the elevated dome (1) is layered with blood absorbent pad (10, see Figures 7 & 13).
	Guest reference does not disclose layered absorbent pad (10) is not of cloth and the elevated dome is further not layered with latex, thin plastic.
	However, Bland teaches an analogous band-aid, Figures 1-6 illustrates an outer layer (6) is of latex and the band-aid comprises a gauze pad (3).
	One of ordinary skill in the art would have been motivated to substitute Guest’s pad (10) for Bland’s gauze, as gauze is well known cloth-type material which possesses higher absorbency ability.  Further, one of ordinary skill in the art would have been motivated to construct Guest’s elevated dome (1) using latex material as such material deems durable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786